KENNEDY, Justice.
The defendant, who is indigent, argues that the Court of Criminal Appeals erred in affirming that portion of the trial court’s judgment ordering him to pay attorney fees. The Court of Criminal Appeals held that because the defendant did not object to the imposition of attorney fees at sentencing he could not on appeal complain of that imposition of fees. For this proposition the court cited McCord v. State, 501 So.2d 520 (Ala.Cr.App.1987), as authority. Although we do not agree that McCord v. State stands for this proposition, we deny the writ. At sentencing, it is not uncommon for trial courts to order indigent defendants to pay attorney fees, and, in this case, the trial court did not abuse its discretion in doing so. Therefore, we deny the defendant’s petition for a writ of certiorari.
WRIT DENIED.
HORNSBY, C.J., and MADDOX, SHORES and HOUSTON, JJ., concur.